Order entered December 19, 2014




                                              In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                      No. 05-14-01459-CV

   STEVEN E. LAU, TRUSTEE OF THE STEVEN E. LAU TRUST, STEVEN E. LAU,
               INDIVIDUALLY, AND KEN MORRIS, Appellants

                                                V.

                    JAMES REEDER AND EDDIE CORBITT, Appellees

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                            Trial Court Cause No. 98-00869-D

                                            ORDER
       This appeal involves the same parties and stems from the same underlying cause as

appellate cause number 05-00-01020-CV, which was an appeal from a summary judgment. By

order entered December 3, 2014, we granted appellants’ motion to transfer the reporter’s and

clerk’s records from the prior appeal into this cause number. Those records, however, cannot be

located. Accordingly, we ORDER appellants to file, no later than January 5, 2015, either

written verification that they (1) have filed requests with the trial court clerk and court reporter

specifying items from the earlier summary judgment they wish to have included in a

supplemental record, or, (2) no longer desire items from the earlier summary judgment to be

made a part of this appeal.


                                                       /s/   CRAIG STODDART
                                                             JUSTICE